DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  	- line 4, “p-type impuriy” should corrected to “p-type impurity”	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. Publication No. 2013/0062624 A1). 
	With respect to claim 1, Tsuchiya discloses a semiconductor device comprising: a silicon carbide layer [10]; a metal layer [28]; and a conductive layer [18b] positioned between the silicon carbide layer and the metal layer, the conductive layer containing a silicide of one metal element (M) selected from the group consisting of nickel (Ni), palladium (Pd), and platinum (Pt) (See ¶[0046]), and the conductive layer having a carbon concentration of less than 20% atomic (See ¶[0051]).	While Tuschiya fails to explicitly disclose a carbon concentration of the conductive layer of 1x1017 cm-3 or less, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that minimizing the carbon concentration to an optimum level as intended by both Tuschiya and the immediate invention for the same purposes of would improve the contact property of the layer (See Tuschiya ¶[0050]; 20% atomic or less and 1x1017 cm-3 or less have an overlap reaching near zero in both ranges)
	With respect to claim 2, Tsuchiya discloses wherein an atomic ratio (M/Si) of the metal element (M) to silicon (Si) in the conductive layer is 1.2 or more (See ¶[0046]; N2S Nickel silicide; nickel vs silicon). 
	With respect to claim 3, Tsuchiya discloses wherein a carbon concentration of the metal layer is 1x1017 cm-3 or less (See ¶[0052]; 18a prevents carbon exposure of the metal layer). 	
	With respect to claim 4, Tsuchiya discloses wherein the silicon carbide layer contains an impurity, the impurity being a p-type impurity or an n-type impurity [10b], and a concentration distribution of the impurity in the silicon carbide layer and the conductive layer has a peak at an interface [14,16] between the silicon carbide layer and the conductive layer (see Figure 1)
	With respect to claim 5, Tuschiya discloses wherein the silicon carbide layer contains aluminum, and the conductive layer has an aluminum concentration of 1x1017 cm-3 or less (See ¶[0045]).
	With respect to claim 6, Tuschiya discloses an insulating layer [20] in contact with the silicon carbide layer on a side of the silicon carbide layer where the metal layer is positioned, wherein a depth of an interface between the silicon carbide layer and the conductive layer, when an interface between the silicon carbide layer and the insulating layer is set as a reference, is 50 nm or more (see ¶[0047],  ¶[0049], ¶[0056])
	With respect to claim 7, Tuschiya discloses a semiconductor device comprising: a silicon carbide layer [10] having a first plane and a second plane facing the first plane, the silicon carbide layer including a first silicon carbide region of n-type [10a], a second silicon carbide region of p-type [12] positioned between the first silicon carbide region and the first plane, a third silicon carbide region [14] of n-type positioned between the second silicon carbide region and the first plane and having a n-type impurity concentration higher than a n-type impurity concentration of the first silicon carbide region, and a fourth silicon carbide region of p-type [16] positioned between the first silicon carbide region and the first plane and having a p-type impurity concentration higher than a p-type impurity concentration of the second silicon carbide region; a gate electrode [22] positioned on a side of the first plane of the silicon carbide layer; a gate insulating layer [20] positioned between the gate electrode and the second silicon carbide region; a first electrode [28] positioned on the side of the first plane of the silicon carbide layer and electrically connected to the third silicon carbide region and the fourth silicon carbide region; a second electrode [30] positioned on a side of the second plane of the silicon carbide layer and electrically connected to the first silicon carbide region; and a conductive layer [18b] positioned between the silicon carbide layer and the first electrode, the conductive layer being in contact with the third silicon carbide region and the fourth silicon carbide region, the conductive layer containing a silicide of one metal element (M) selected from a group consisting of nickel (Ni), palladium (Pd), and platinum (Pt) (See ¶[0046]), and the conductive layer having a carbon concentration of less than 20% atomic (See ¶[0051]).	While Tuschiya fails to explicitly disclose a carbon concentration of the conductive layer of 1x1017 cm-3 or less, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that minimizing the carbon concentration to an optimum level as intended by both Tuschiya and the immediate invention for the same purposes of would improve the contact property of the layer (See Tuschiya ¶[0050]; 20% atomic or less and 1x1017 cm-3 or less have an overlap reaching near zero in both ranges)
	With respect to claim 8, Tuschiya discloses wherein an atomic ratio (M/Si) of the metal element (M) to silicon (Si) in the conductive layer is 1.2 or more (See ¶[0046]; N2S Nickel silicide; nickel vs silicon).
	With respect to claim 9, Tuschiya discloses wherein a carbon concentration of the first electrode is 1x1017 cm-3 or less (See ¶[0052]; 18a prevents carbon exposure of the metal layer). 	
	With respect to claim 10, Tuschiya discloses wherein the fourth silicon carbide region contains aluminum, and the conductive layer has an aluminum concentration of 1x1017 cm-3 or less (see ¶[0045])
	With respect to claim 11, Tuschiya discloses wherein a depth of the conductive layer is deeper than a depth of the third silicon carbide region (see ¶[0047],  ¶[0049], ¶[0056])
	With respect to claim 12, Tuschiya discloses wherein a thickness of the conductive layer in a direction from the first plane to the second plane is larger than 100 nm (see ¶[0047],  ¶[0049], ¶[0056])
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. Publication No. 2013/0062624 A1) as applied to claim 1 above, and further in view of Shimizu et al. (U.S. Publication No. 2018/0308936 A1; hereinafter Shimizu).
	With respect to claim 13, Tuchiya discloses fails to disclose inverter circuit comprising the semiconductor device according to claim 1.
	In the same field of endeavor, Shimizu teaches a functionally equivalent SiC semiconductor device utilized in an inverter circuit (See Figure 22)	The implementation of a SiC semiconductor device within an inverter allows for the inverter to advantage the improved characteristics of the SiC device of Tuchiya (See Shimizu ¶[0187-0190]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, Tuchiya discloses fails to disclose a driving device comprising the semiconductor device according to claim 1.
	In the same field of endeavor, Shimizu teaches a functionally equivalent SiC semiconductor device utilized in a driving device (See Figure 23).	The implementation of a SiC semiconductor device within a driving device allows for the driving device to advantage the improved characteristics of the SiC device of Tuchiya (See Shimizu ¶[0191-0194]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 15, Tuchiya discloses fails to disclose vehicle comprising the semiconductor device according to claim 1.
	In the same field of endeavor, Shimizu teaches a functionally equivalent SiC semiconductor device utilized in an vehicle circuit (See Figure 24).	The implementation of a SiC semiconductor device within an vehicle allows for the vehicle to advantage the improved characteristics of the SiC device of Tuchiya (See Shimizu ¶[0195-0199]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 16, Tuchiya discloses fails to disclose an elevator comprising the semiconductor device according to claim 1.
	In the same field of endeavor, Shimizu teaches a functionally equivalent SiC semiconductor device utilized in an elevator circuit (See Figure 25).	The implementation of a SiC semiconductor device within an elevator allows for the elevator to advantage the improved characteristics of the SiC device of Tuchiya (See Shimizu ¶[0200-0204]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuchiya (U.S. Publication No. 2013/0234159 A1) discloses a SiC device
Shimizu et al. (U.S. Publication No. 2017/0033185 A1) discloses a SiC device
Shimizu et al. (U.S. Publication No. 2018/0308936 A1) discloses a SiC device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818